Citation Nr: 0104723	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  99-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.



WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the veteran's claims 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD), hemorrhoids and bronchitis.  A notice 
of disagreement was received only as to the denial of PTSD, 
and this appeal has been perfected.  


REMAND

The veteran asserts that he has PTSD as a result of 
witnessing combat during service in Vietnam.  In general, the 
veteran asserts that he was subject to land mines and enemy 
fire, and that he saw dead bodies.  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See  38 C.F.R. § 3.304(f).  

The veteran's personnel file (DA Form 20) shows that he 
served as a light and heavy vehicle driver with the 363rd 
Transportation Company (363rd TC), from March 24, 1968 to May 
17, 1969.  The veteran's DD 214 does not show that he 
received any commendations or awards which appear to be 
awarded primarily or exclusively for circumstances relating 
to combat, such as the Combat Infantryman Badge, Purple 
Heart, or similar citation.  See 38 C.F.R. § 3.304(f) (2000).  
In a February 1999 letter from the U.S. Armed Service Center 
for Research of Unit Records (USASCRUR), that agency was 
unable to verify participation in combat, or verify a 
stressor, due to the lack of details in the veteran's 
stressor statements.  The USASCRUR's February 1999 letter was 
accompanied by historical records from the 363rd TC, as well 
as that company's parent unit, the 57th Transportation 
Battalion.  For the period on or after March 24, 1968, these 
records do not specifically mention that the 363rd TC was in 
combat, they do not place personnel from the 363rd TC at the 
site of any attacks, hostile fire or land mines, nor do they 
show that the 363rd TC sustained any casualties.  The RO 
denied the claim for lack of credible supporting evidence 
that the claimed in-service stressors occurred.  See id.  

A review of the record shows that verification of combat 
and/or a stressor has been complicated by the veteran's 
inability to specify full names of soldiers whom he saw 
killed or wounded in combat, or to provide reasonably 
specific dates accompanied by locations of stressors and/or 
participation in combat.  In this regard, the Court has held 
that it is not an impossible or onerous task for appellants 
who claim entitlement to service connection for PTSD to 
supply the names, dates and places of events claimed to 
support a PTSD stressor.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991); see also, MANUAL M21-1, Part VI, 11.38f(2) (Change 
65, October 28, 1998).  

The Board finds that the veteran's claimed stressors are 
presently unclear and lacking in detail, and are not 
currently capable of verification.  Specifically, at his 
hearing, held in January 2001, the veteran submitted a great 
deal of information, to include a lengthy written statement, 
and historical information from unidentified sources which he 
testified he obtained through computer research.  This 
research contains pages of details pertaining to combat 
operations, battles and casualties.  This material is 
annotated by the veteran, yet the Board is left with an 
unclear picture as to which events the veteran asserts he 
personally witnessed and desires to claim as stressors.  
Therefore, the Board finds that a remand is required to 
afford the veteran yet another opportunity to specifically 
list his claimed stressors, and to accompany each stressor 
with details capable of verification.  

The veteran has argued that he was reduced in rank during an 
incident in which he saw a jeep detonate a land mine, 
resulting in U.S. casualties.  In support of this claim, he 
has submitted service documents pertaining to a reduction in 
rank as a result of insubordination in a July 1968 incident.  
These documents do not mention a land mine, casualties or 
combat.  However, the veteran's DD Form 214 indicates that he 
was reduced in rank a second time while in Vietnam, in 
January 1969.  The records from this second reduction in rank 
are not associated with the claims file, and should be 
obtained.  

Finally, the Board notes that although the claims file 
contains medical evidence showing that the veteran has been 
diagnosed with PTSD, this diagnosis was based on unverified 
stressors.  In addition, competing diagnoses include 
polysubstance abuse, major depression, polysubstance abuse 
and alcohol dependency.  Therefore, at present, the evidence 
is conflicting as to whether the veteran has PTSD, and, if 
so, whether it is due to a verified stressor or participation 
in combat.  On remand, if the RO determines that the veteran 
does not have combat, but that one or more stressors are 
verified, an examination should be scheduled to determine 
whether the veteran has PTSD, and, if so, whether such PTSD 
is related to a verified inservice stressor.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide a list of the 
claimed stressors, to include a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors he alleges he was exposed to in 
service.  The veteran should be asked to 
provide specific details of the claimed 
stressful events during service, 
including the date of the specific 
incident(s) to within seven days, type 
and location, units involved, and any 
other identifying details.  The veteran 
should be advised that this information 
is vitally necessary to obtain supportive 
evidence of the stressful events, and 
that he must be as specific as possible 
because without such details an adequate 
search for verifying information can not 
be conducted.  The veteran should be 
informed that he has the ultimate 
responsibility to obtain such 
information.  

2.  The RO should obtain copies of the 
veteran's service personnel records 
pertaining to any disciplinary action 
taken in connection with any reduction in 
rank.

3.  Upon completion of the development as 
outlined in the first and second 
paragraphs of this REMAND, the RO should 
forward a summary of the veteran's 
claimed inservice stressors and copies of 
his service personnel records to the U.S. 
Armed Service Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia, 22150-3197, and 
request USASCRUR to attempt to verify the 
veteran's claimed stressors.  If the 
veteran does not respond to the request 
as outlined in the first paragraph of 
this remand after a reasonable period of 
time has passed, the RO should forward a 
copy of the veteran's written statements 
involving his claimed stressors to the 
USASCRUR to attempt to verify the 
veteran's claimed stressors.

4.  After the development outlined in the 
first two paragraphs of this REMAND has 
been completed, the RO should formally 
determine whether the veteran engaged in 
combat with the enemy.  If the RO 
determines that the veteran did not 
engage in combat with the enemy, but that 
the record establishes the existence of a 
stressor or stressors, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine whether the 
veteran has PTSD.  If the veteran has 
PTSD, the examiner should report whether 
it is at least as likely as not that the 
veteran's PTSD is related to his service.  
The examiner should comment on the 
presence or absence of other traumatic 
events and their relevance to the current 
symptoms, and the RO must provide the 
examiner with the summary of any verified 
stressors, and the examiner must be 
instructed that only these verified 
stressor(s) may be considered for the 
purpose of determining whether exposure 
to an inservice stressor has resulted in 
the current psychiatric symptoms.  The 
claims file should be provided to the 
examiner in connection with the 
examination.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD 
on a de novo basis, to include a formal 
determination as to whether the veteran 
was engaged in combat.  

6.  The veteran is advised that it is his 
responsibility to obtain evidence in 
support of his claim, and that if he has 
or can obtain evidence which shows that 
he participated in combat, or witnessed a 
claimed stressor, he must submit that 
evidence to the RO.  

If the benefit sought is not granted, the veteran should be 
furnished a supplemental statement of the case, and be 
afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
he desires to have considered in connection with his current 
appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




